The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 10, 2021

                                2021COA82

No. 20CA0161, Colo. Judicial Dep’t, Eighteenth Judicial Dist.
v. Colo. Judicial Dep’t Personnel Bd. of Review — Courts and
Court Procedure — Colorado Judicial System Personnel Rules
— Judicial Department Personnel Board of Review; Civil
Procedure — C.R.C.P. 106 — Review of Governmental Body
Exercising Judicial or Quasi-Judicial Functions

     A division of the court of appeals holds that a decision by the

Judicial Department Personnel Board of Review upholding,

modifying, or reversing a disciplinary action, including dismissal, by

a judicial branch administrative authority cannot be challenged in

district court under C.R.C.P. 106(a)(4) because the Colorado

Judicial System Personnel Rules, which govern such matters, do

not allow for such a challenge.
COLORADO COURT OF APPEALS                                        2021COA82


Court of Appeals No. 20CA0161
City and County of Denver District Court No. 19CV33717
Honorable David H. Goldberg, Judge


Colorado Judicial Department, Eighteenth Judicial District,

Plaintiff-Appellant,

v.

Colorado Judicial Department Personnel Board of Review,

Defendant-Appellee,

and Concerning Abbey Dickerson,

Intervenor-Appellee.


                            JUDGMENT AFFIRMED

                                  Division V
                         Opinion by JUDGE J. JONES
                         Navarro and Yun, JJ., concur

                          Announced June 10, 2021


Philip J. Weiser, Attorney General, Michael T. Kotlarczyk, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellant

Philip J. Weiser, Attorney General, Amy R. Lopez, Assistant Attorney General,
Denver, Colorado, for Defendant-Appellee

Roseman Law Offices, LLC, Barry D. Roseman, Denver, Colorado, for
Intervenor-Appellee
¶1    The Colorado Supreme Court, acting pursuant to article VI,

 section 5 of the Colorado Constitution and section 13-3-105, C.R.S.

 2020, promulgated rules — the Colorado Judicial System Personnel

 Rules (Personnel Rules) — creating a personnel classification

 system and setting forth procedures for appointing and removing

 court personnel. As relevant to this case, these rules establish a

 process for a Judicial Department employee to challenge the

 termination of her employment with the branch. The last step in

 that process is an appeal to the Judicial Department Personnel

 Board of Review (Board).

¶2    The question presented in this case is whether the Board’s

 decision resolving such an appeal may be challenged in district

 court under C.R.C.P. 106(a)(4). We answer that question “no.” As a

 result, we affirm the district court’s judgment dismissing the

 Eighteenth Judicial District’s complaint against the Board for lack

 of subject matter jurisdiction.1


 1 Though we hold that the district court lacks subject matter
 jurisdiction over this case, that doesn’t mean that we lack
 jurisdiction to decide this appeal. Just as a court has jurisdiction
 to determine its own jurisdiction, Keystone, a Div. of Ralston Purina
 Co. v. Flynn, 769 P.2d 484, 488 n.6 (Colo. 1989), we have
 jurisdiction to decide if the district court has jurisdiction. See U.S.

                                    1
                          I.    Background

¶3    The Eighteenth Judicial District (District) terminated Abbey

 Dickerson’s employment as a probation officer because, it said, she

 had violated department confidentiality and use of social media

 policies. She appealed to the Board. Consistent with the applicable

 rules (discussed in detail below), the Board appointed a hearing

 officer to conduct an evidentiary hearing. Following the hearing,

 the hearing officer determined that although Ms. Dickerson had

 violated probation department confidentiality and use of social

 media policies, the District’s decision to terminate her employment

 was arbitrary and capricious. The hearing officer reduced the

 discipline to an unpaid ninety-day suspension.

¶4    The District appealed the hearing officer’s decision to the

 Board. The Board upheld the hearing officer’s decision.

¶5    Unsatisfied, the District filed a complaint against the Board

 under Rule 106(a)(4) in Denver District Court challenging the




 Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 21-22 (1994);
 United States v. Corrick, 298 U.S. 435, 440 (1936); Assouline v.
 Reynolds, 219 A.3d 1131, 1140-41 (Pa. 2019).

                                   2
 Board’s decision as an abuse of discretion.2 Ms. Dickerson

 intervened in the case.

¶6    The Board moved to dismiss the complaint under C.R.C.P.

 12(b)(1) for lack of subject matter jurisdiction. It argued that the

 application and interpretation of the Personnel Rules are the

 exclusive province of the Colorado Supreme Court, and that the

 Board is not a body subject to Rule 106(a)(4). Ms. Dickerson joined

 in the Board’s motion to dismiss, arguing in addition that the Board

 isn’t a “lower judicial body” within the meaning of Rule 106(a)(4)

 because it is effectively at the same level as a district court and

 that, because personnel decisions are made by the district court,

 allowing a district court to review a Board decision would

 impermissibly allow a district court to adjudicate its own or another

 district court’s personnel decision.

¶7    The District responded that the Board is a “governmental

 body” and a “lower judicial body” within the meaning of Rule


 2 C.R.C.P. 106(a)(4) allows for the filing of an action in district court
 “[w]here, in any civil matter, any governmental body or officer or
 any lower judicial body exercising judicial or quasi-judicial
 functions has exceeded its jurisdiction or abused its discretion, and
 there is no plain, speedy and adequate remedy otherwise provided
 by law.”

                                     3
 106(a)(4), no statute creates an exception to the district court’s

 broad statutory jurisdiction for cases such as this, nothing in the

 Personnel Rules bars Rule 106(a)(4) review of a Board decision, and

 to read the Personnel Rules as barring such review would violate

 employees’ due process rights.

¶8    The district court agreed with the Board and Ms. Dickerson. It

 ruled that the Board is neither a “governmental body” nor a “lower

 judicial body” within the meaning of Rule 106(a)(4); the Personnel

 Rules bar any further appeal from a Board decision; and, because

 the District is a district court, to allow a Rule 106(a)(4) action in

 these cases would impermissibly allow one district court to review

 the actions of another. Thus, the court concluded that it lacks

 subject matter jurisdiction, and it dismissed the case with

 prejudice.3

                        II.   Standard of Review

¶9    Normally in an appeal of a Rule 106(a)(4) case, we review

 whether “the [governmental] body or officer has exceeded its




 3 The Board also moved to dismiss under C.R.C.P. 12(b)(5) for
 failure to state a claim. The district court didn’t address the merits
 of that motion.

                                     4
  jurisdiction or abused its discretion, based on the evidence in the

  record before the defendant body or officer.” Langer v. Bd. of

  Comm’rs, 2020 CO 31, ¶ 12 (quoting Ad Two, Inc. v. City & Cnty. of

  Denver, 9 P.3d 373, 376 (Colo. 2000), in turn quoting C.R.C.P.

  106(a)(4)). And in doing that, “we sit in the same position as the

  district court.” Id.

¶ 10   But this appeal is different. No party asks us to review the

  Board’s decision. Rather, the District asks us to review the district

  court’s decision that it lacks subject matter jurisdiction. When, as

  in this case, the challenge to jurisdiction doesn’t involve any

  disputed facts, we review the district court’s determination of

  subject matter jurisdiction de novo. Jim Hutton Educ. Found. v.

  Rein, 2018 CO 38M, ¶ 17; Tulips Invs., LLC v. State ex rel. Suthers,

  2015 CO 1, ¶ 11.

¶ 11   Our resolution of that issue in this case turns on

  interpretations of various court rules.4 We also review such matters

  de novo. People ex rel. Rein v. Meagher, 2020 CO 56, ¶ 23.


  4 As noted, article VI, section 5 of the Colorado Constitution and
  section 13-3-105, C.R.S. 2020, are the sources of authority for the
  Personnel Rules. The issue presented doesn’t call for us to interpret
  these provisions per se. But to the extent our characterization of

                                     5
¶ 12   In interpreting court rules, we use the same tools of

  construction that we use when we interpret statutes. Id. In

  determining the meaning of a court rule, we first look to the words

  and phrases used, ascribing to each its plain and ordinary

  meaning. People v. Vanness, 2020 CO 18, ¶ 17. We also consider

  the rule’s language as a whole and in context. See Willhite v.

  Rodriguez-Cera, 2012 CO 29, ¶ 9; L & R Expl. Venture v. CCG, LLC,

  2015 COA 49, ¶ 17. If, after using these tools, we decide that a

  court rule is unambiguous, we apply it as written, without

  employing other tools of construction. Delta Air Lines, Inc. v.

  Scholle, 2021 CO 20, ¶ 13; Mercantile Adjustment Bureau, L.L.C. v.

  Flood, 2012 CO 38, ¶ 30.

                             III.   Discussion

¶ 13   To resolve the jurisdictional question before us, we must first

  answer this question: “Do the Personnel Rules, by their terms,

  preclude judicial review by a district court of a decision made by the

  Board?” If they do, our job is finished because any potential




  the import of those provisions can be seen as interpreting them, any
  such interpretation is de novo. Campaign Integrity Watchdog v. All.
  for a Safe & Indep. Woodmen Hills, 2018 CO 7, ¶ 19.

                                      6
  conflict between the more specific Personnel Rules, promulgated by

  the supreme court, and the more general Rule 106(a)(4), also

  promulgated by the supreme court, must be resolved by giving

  effect to the Personnel Rules. Indus. Claim Appeals Off. v. Zarlingo,

  57 P.3d 736, 737 (Colo. 2002). But if they don’t, we must answer a

  second question: “Is the Board’s decision in a matter entrusted to it

  reviewable in district court under Rule 106(a)(4)?” More specifically,

  “Is the Board’s decision in such a case a decision by a

  ‘governmental body . . . or any lower judicial body exercising

  judicial or quasi-judicial functions?’” C.R.C.P. 106(a)(4). If so, the

  district court has jurisdiction over this case. If not, it doesn’t.

¶ 14   We hold that the Personnel Rules, by their terms, bar review of

  a Board decision by a district court. In light of that conclusion, we

  don’t need to determine whether the Board is a “governmental body”

  or “lower judicial body” within the meaning of Rule 106(a)(4).

                         A.   The Personnel Rules

¶ 15   The supreme court promulgated the Personnel Rules

  “pursuant to the authority vested by section 5(3) of article VI of the

  state constitution, and in fulfillment of the requirements of section




                                      7
  13-3-105, [C.R.S. 2020].” C.J.S.P.R. 2 (2018).5 Article VI, section

  5(3) of the Colorado Constitution says that “[t]he supreme court

  shall appoint a court administrator and such other personnel as the

  court may deem necessary to aid the administration of the courts.”

  Section 13-3-105 says that “[t]he supreme court, pursuant to

  section 5(3) of article VI of the state constitution, shall prescribe, by

  rule, a personnel classification plan for all courts of records to be

  funded by the state . . . .” § 13-3-105(1). That plan must include,

  as relevant to this case, “[t]he procedures for and the regulations

  governing the appointment and removal of court personnel.” § 13-

  3-105(2)(f). It is therefore clear — and no party disputes — that the

  supreme court has sole authority over personnel matters within the

  Judicial Department, including the authority to oversee and make

  rules governing termination of Judicial Department employees’

  employment.

¶ 16   The Personnel Rules promulgated by the supreme court

  govern a host of personnel matters — from hiring, classification,


  5We apply the version of the Personnel Rules in effect when Ms.
  Dickerson challenged her termination. The supreme court
  amended the rules in 2020, but not in any way affecting the
  outcome of this case.

                                      8
  and compensation of employees to conditions and terms of

  employment and employee discipline and termination.6

¶ 17   C.J.S.P.R. 29 of the Personnel Rules concerns disciplinary

  actions, including “dismissal.” See C.J.S.P.R. 29.C.1 (2018). The

  responsibility for imposing any disciplinary action is “vested in the

  Administrative Authority.” C.J.S.P.R. 29.A.1 (2018). The

  Administrative Authority for a judicial district’s employees

  (including probation department employees) is the Chief Judge of

  that judicial district. C.J.S.P.R. 6.A.4 (2018). Every Administrative

  Authority is “responsible to the Chief Justice and the Supreme

  Court for all personnel matters for all employees within the

  jurisdiction.” C.J.S.P.R. 6.A.5 (2018).

¶ 18   If the Administrative Authority contemplates any disciplinary

  action against an employee, he or she must first give the employee

  an opportunity to respond or present mitigating evidence.

  C.J.S.P.R. 29.C.5 (2018). If, after doing so, the Administrative

  Authority decides to impose discipline, he or she must so notify the

  employee in writing. That notice must include certain information,


  6The Personnel Rules are limited to certain employees within the
  Judicial Department. C.J.S.P.R. 3 (2018).

                                    9
  including the employee’s “right, if any, to appeal the disciplinary

  action, including the time limit in which an appeal must be filed,

  and the name and address of the person with whom it is to be

  filed.” C.J.S.P.R. 29.C.7(d) (2018).7 Except for certain employees,

  “an employee who has received a disciplinary action pursuant to

  [Rule 29] may request review of the action as provided in Rule 34.”

  C.J.S.P.R. 29.C.9 (2018).

¶ 19   Rule 34 governs the process for an employee to challenge an

  Administrative Authority’s disciplinary action via appeal. It creates

  the Board and gives it “jurisdiction over appeals of disciplinary

  actions pursuant to Rule 29.” C.J.S.P.R. 34.A.1, 34.A.4 (2018).

  The Board has eight members, all appointed by the Chief Justice:

  an appellate court justice or judge, a district court judge other than

  a chief judge, a county court judge, a district administrator, a chief

  probation officer, a nonmanagement administrative employee, a

  probation employee, and “a court employee not within the

  management occupational group.” C.J.S.P.R. 34.A.1 (2018). The

  members serve three-year terms. Id.


  7It is undisputed that the Administrative Authority complied with
  all applicable rules in this case.

                                    10
¶ 20   The Board may reverse or modify an Administrative

  Authority’s disciplinary action only if it finds “that the action was

  arbitrary, capricious, or contrary to rule or law.” C.J.S.P.R. 34.A.5

  (2018). But appeals aren’t resolved initially by the Board itself. The

  Board appoints a hearing officer to conduct an evidentiary hearing.

  C.J.S.P.R. 34.A.7, 34.D.1 (2018). Motions and discovery are

  allowed, albeit not quite to the extent allowed in civil cases subject

  to the Colorado Rules of Civil Procedure. See C.J.S.P.R. 34.D.3-

  34.D.4 (2018). The hearing itself proceeds much like an ordinary

  civil trial in accordance with the procedures prescribed by section

  24-4-105, C.R.S. 2020, of the Administrative Procedure Act (APA),

  though the rules of evidence aren’t strictly followed. C.J.S.P.R.

  34.E-34.E.4 (2018). The Administrative Authority bears the burden

  of establishing that his or her decision is not “arbitrary, capricious

  or contrary to rule or law.” C.J.S.P.R. 34.E.5 (2018). The employee

  may be represented by an attorney (at the employee’s expense).

  C.J.S.P.R. 34.C.1.c (2018).

¶ 21   The hearing officer must apply the preponderance of the

  evidence standard to determine whether the Administrative

  Authority’s action was arbitrary, capricious, or contrary to rule or


                                     11
  law “and what, if any, remedial action should be ordered, or

  whether the appeal should be dismissed or denied.” C.J.S.P.R.

  34.F.1 (2018). The hearing officer’s written decision must include

  “specific findings of fact and conclusions of law.” C.J.S.P.R. 34.F.3

  (2018). And it must notify the parties of their right “to appeal to the

  Board.” Id.

¶ 22   If neither party appeals to the Board, the hearing officer’s

  decision “shall become the decision of the Board and shall be

  carried into effect.” C.J.S.P.R. 34.F.4 (2018). But if a party appeals

  to the Board, “the hearing officer’s decision is not final and may not

  be given effect until the Board has decided the appeal.” Id.

¶ 23   Either party may “appeal” the hearing officer’s decision to the

  Board by following certain procedures. C.J.S.P.R. 34.G-34.G.4

  (2018). The Board reviews the record, the parties’ briefs, and the

  hearing officer’s decision. And the Board may allow oral argument.

  C.J.S.P.R. 34.G.4, 34G.5.a-b (2018).

¶ 24   The Board is bound by the hearing officer’s findings of

  evidentiary fact unless they are “contrary to the weight of the

  evidence.” C.J.S.P.R. 34.G.5.c (2018). By majority vote, the Board

  may “affirm, modify or reverse” the hearing officer’s decision or


                                    12
  remand the case to the hearing officer for further proceedings. Id.

  It must issue a written decision. And that decision “is final, and

  there is no further right to appeal.” C.J.S.P.R. 34.G.5.d (2018)

  (emphasis added); see also C.J.S.P.R. 34.A.6 (2018) (“All decisions

  of the Board shall be final and binding on all parties and are not

  subject to appeal or review procedures set forth in these rules.”);

  C.J.S.P.R. 34.B.1 (2018) (“Appeals shall be limited specifically to the

  circumstances described in section A.5. of this rule.”).

                              B.    Analysis

¶ 25   For four reasons, we conclude that the Personnel Rules bar

  judicial review in district court under Rule 106(a)(4).

¶ 26   First, the structure of the decision-making process set out in

  the Personnel Rules belies any notion of such review. As discussed,

  the hearing before the hearing officer, though called an “appeal,”

  proceeds much like a trial, with witnesses, other evidence,

  arguments, and findings.8 Before the hearing, each party must




  8As noted, the hearing is to be conducted in accordance with
  section 24-4-105, C.R.S. 2020, of the APA, except where the
  Personnel Rules differ from the statute. C.J.S.P.R. 34.E (2018).
  Judicial Department employees are otherwise excluded from the
  APA’s operation. § 24-4-102(3), C.R.S. 2020.

                                    13
  submit a “Prehearing Information Statement,” which looks for all

  the world like a trial management order akin to that required in civil

  cases by C.R.C.P. 16(f). As well, there is an opportunity for

  discovery (including written discovery requests and depositions),

  and parties may file motions.

¶ 27   After the hearing officer renders a written decision containing

  findings of fact and conclusions of law, a party may “appeal” to the

  Board. As described above, such an appeal is handled very much

  like an appeal to the court of appeals in a civil case.

¶ 28   In sum, the Personnel Rules provide for what in effect are a

  trial and an appeal. And an employee is provided substantial

  procedural rights at both levels — rights going beyond those that

  apply in an agency proceeding under the APA. Also in contrast to

  the procedures of the APA, the final appeal is heard by a body —

  the Personnel Board — that includes judicial officers. All this

  indicates that the supreme court intended the process set forth in

  the Personnel Rules to be exclusive.

¶ 29   Second, the Personnel Rules don’t provide for judicial review

  following the Board’s decision. This contrasts with the APA, which

  does so. § 24-4-106, C.R.S. 2020. The supreme court obviously


                                     14
  could have similarly provided for judicial review of the Board’s

  decision in the Personnel Rules, but it didn’t.

¶ 30   Third, the Personnel Rules say that the appeal to the Board is

  the last, “final” step before an Administrative Authority’s

  disciplinary action takes effect. “Appeals [are] limited specifically to

  the circumstances described in section A.5. of [the Personnel

  Rules].” C.J.S.P.R. 34.B.1 (2018). Those “circumstances” are

  “action[s] of an Administrative Authority which [are] appealable to

  the Board pursuant to [the Personnel Rules].” C.J.S.P.R. 34.A.5

  (2018) (emphasis added). “All decisions of the Board shall be final

  and binding on all parties and are not subject to appeal or review

  procedures set forth in [the Personnel Rules].” C.J.S.P.R. 34.A.6

  (2018). And, “[t]he decision of the Board is final, and there is no

  further right to appeal.” C.J.S.P.R. 34.G.5.d (2018). These strong,

  clear disavowals of further appeal rights would be undermined

  (indeed, read out of existence) by allowing for district court review.

¶ 31   Fourth, personnel matters in the Judicial Department lie

  within the exclusive province of the supreme court. That is so by

  virtue of the constitution. And the Personnel Rules themselves

  reflect this. They are not only created by the supreme court; they


                                     15
  acknowledge the Chief Justice’s authority over the branch,

  C.J.S.P.R. 6.A.1 (2018), and provide that all Administrative

  Authorities within the branch are responsible to the Chief Justice

  and the supreme court in all personnel matters, C.J.S.P.R. 6.A.5

  (2018). Allowing for district court review of such matters would

  undermine the supreme court’s sole authority to oversee such

  matters.

¶ 32   Our reasoning is buttressed by the supreme court’s recent

  decision resolving a similar issue in Chessin v. Office of Attorney

  Regulation Counsel, 2020 CO 9. In that case, an attorney filed a

  complaint in district court under Rule 106(a)(4) challenging a

  decision by the Office of Attorney Regulation Counsel not to bring

  disciplinary charges against another attorney. In holding that the

  district court lacked subject matter jurisdiction, the supreme court

  rested its decision on three related pillars:

         1.    The supreme court has exclusive authority to regulate

               and supervise the practice of law, which includes the

               authority to determine the structure and

               administration of attorney regulation proceedings. It

               has exercised that authority by adopting rules


                                     16
                 specifically to govern such proceedings. Id. at ¶¶ 2, 11-

                 12.

         2.      The supreme court’s rules for disciplinary proceedings

                 don’t provide for district court review of decisions of the

                 type challenged in that case. Id. at ¶¶ 10, 15.

         3.      The supreme court’s rules governing such matters say

                 that “the decision of the Regulation Counsel [regarding

                 whether to proceed] shall be final, and the complaining

                 witness shall have no right to appeal.” Id. at ¶ 15

                 (quoting C.R.C.P. 251.9(b)).

¶ 33   The court concluded:

              [A] district court’s exercise of jurisdiction over
              such a claim would interfere with the inherent
              power of this court to regulate, govern, and
              supervise the practice of law because it would
              directly circumvent the rules we have
              prescribed, which provide that “the
              complaining witness shall have no right to
              appeal” Regulation Counsel’s decision not to
              pursue further investigation of a particular
              complaint.

  Id. at ¶ 21.

¶ 34   Chessin is, as the supreme court observed, of a piece with

  prior supreme court decisions concerning areas in which the



                                      17
  supreme court has essentially plenary authority. See, e.g., Smith v.

  Mullarkey, 121 P.3d 890 (Colo. 2005) (district court lacked

  jurisdiction to review a decision of the Board of Law Examiners);

  Colo. Sup. Ct. Grievance Comm. v. Dist. Ct., 850 P.2d 150 (Colo.

  1993) (district court lacked jurisdiction over complaint challenging

  constitutionality of attorney disciplinary rule facially and as

  applied).

¶ 35   The upshot of this line of authority, as we see it, is that where

  the supreme court has sole authority under the state constitution

  to regulate in a particular area, it has promulgated rules governing

  that area, and those rules don’t provide for district court review, a

  district court lacks jurisdiction to review a decision emanating from

  the process created by such rules (or, indeed, any challenge to the

  rules themselves) because allowing such review interferes with the

  supreme court’s exercise of its authority.

¶ 36   This case fits that mold. The supreme court’s authority to

  regulate personnel within the Judicial Department emanates from

  the express terms of the Colorado Constitution. The supreme court

  has promulgated rules governing the field. And those rules don’t

  provide for district court review; to the contrary, they appear to


                                    18
  preclude it. Thus, we conclude that the Personnel Rules, by their

  terms, preclude district court review under Rule 106(a)(4).

¶ 37   The District’s arguments to the contrary are unpersuasive.

¶ 38   The District relies first on the “broad” language of Rule

  106(a)(4). But if that language controlled, Chessin (as well as Smith

  and Colorado Supreme Court Grievance Committee) would have come

  out differently. Under Chessin’s reasoning, supreme court rules

  such as the Personnel Rules are incompatible with district court

  review.

¶ 39   Nor does the constitution’s broad grant of jurisdiction to

  district courts dictate a contrary result. See Colo. Const. art. VI,

  § 9(1). The court rejected this very argument in Smith. It held that

  if a “claim falls within the inherent power and exclusive

  jurisdiction” of the supreme court, or if the exercise of jurisdiction

  by the district court would “interfere[] with the inherent power” of

  the supreme court to regulate and supervise the practice of law, the

  district court has no jurisdiction under article VI, section 9. Smith,

  121 P.3d at 892. As discussed, the supreme court has

  constitutional, exclusive jurisdiction over the personnel system for

  Judicial Department employees.


                                     19
¶ 40   Lastly, the District raises the specter of “unconstitutional

  consequences,” asserting that denying employees “judicial review

  would likely violate their due process rights.” But the District

  makes little effort to develop this argument. And we observe that,

  as discussed in detail above, the Personnel Rules provide employees

  with extensive procedural rights. One such right, for example, is

  the right to appeal to a body within the Judicial Department that

  includes among its members three judicial officers.9 In short, the

  District hasn’t clearly identified any due process problem and none

  is obvious.

                            IV.   Conclusion

¶ 41   We affirm the district court’s judgment.

       JUDGE NAVARRO and JUDGE YUN concur.




  9 The District argues that the Board is a “governmental body” or
  “lower judicial body” within the meaning of Rule 106(a)(4). We don’t
  take any position on that issue. Nor do we take any position on
  whether a party may attempt to challenge the Board’s decision
  directly with the supreme court via C.A.R. 21.

                                    20